Worldwide Headquarters 1200 Willow Lake Boulevard St. Paul, Minnesota 55110-5101 Exhibit 99.1 Maximillian Marcy Investor Relations Contact 651-236-5062 NEWS For Immediate Release September 21, 2016 H.B. Fuller Reports Third Quarter 2016 Results Third Quarter Diluted EPS $0.64; Third Quarter Adjusted Diluted EPS $0.64 1 ; Adjusted EPS Guidance Range Narrowed to $2.45-$2.50 1 ST. PAUL, Minn. – H.B. Fuller Company (NYSE: FUL) today reported financial results for the third quarter that ended August 27, 2016. Items of Note for the Third Quarter of 2016: ■ Volume growth was 12 percent in the Engineering Adhesives segment, above 10 percent in the Asia Pacific segment and positive in our EIMEA segment. Volume was flat in Americas Adhesives year-over-year, reflecting expected sequential improvement; ■ Gross profit margin was 28.5 percent, an improvement of 50 basis points versus the prior year’s third quarter, reflecting effective management of pricing and raw material costs; ■ Net income was $32.7 million; adjusted net income was $33.1 million, or $0.64 1 per diluted share, an increase of 5 percent versus the prior year; ■ Adjusted EBITDA margin 2 was 13.4 percent; EIMEA segment adjusted EBITDA 2 margin was 10.4 percent in the quarter, up over 200 basis points from the prior year; ■ Cash flow from operating activities of $63 million, driven by solid net income performance; on track to deliver over $200 million in cash flow from operations for the 2016 fiscal year. Third Quarter 201 6 Results : Net income for the third quarter of 2016 was $32.7 million, or $0.64 per diluted share, versus net income of $26.8 million, or $0.52 per diluted share, in last year’s third quarter. Adjusted diluted earnings per share in the third quarter of 2016 were $0.64 1 , up 5 percent versus the prior year’s adjusted result of $0.61 1 . Adjusted EBITDA 2 was $68.7 million in the third quarter, or 13.4 percent of net revenue. 1 Net revenue for the third quarter of 2016 was $512.9 million, down 2.2 percent versus the third quarter of 2015. Higher volume/mix positively impacted net revenue growth by 0.9 percentage points. Lower average selling prices and negative foreign currency translation negatively impacted net revenue growth by 2.1 and 1.0 percentage points, respectively. During the quarter we maintained margins through effective management of pricing and raw material costs. Gross profit margin increased 50 basis points versus the prior year. Selling, General and Administrative (SG&A) expense was down by approximately 0.6 percent versus last year, primarily due to well controlled discretionary expenses, the favorable impact of exchange and lower variable compensation, offset by selective investments for growth. ”We continued to deliver improving financial results in-line with our long term goals,” said Jim Owens, H.B. Fuller president and chief executive officer. “Volume growth remained robust in both the Asia Pacific and Engineering Adhesives segments, and we delivered the volume improvements we committed to in the Americas Adhesive segment, reflecting continued sequential improvements. Our cash flow was strong, we began the integration of Cyberbond, an important strategic acquisition, and managed earnings in-line with our strategic commitments with EPS up 14 percent year-to-date and EBITDA margin up 90 basis points for the first nine months of the year. We are confident that we will continue to drive our business performance toward the long-term goals committed to in our 2020 strategic plan.” Year-To-Date Results : Net income for the first nine months of 2016 was $85.0 million, or $1.66 per diluted share, versus income from continuing operations of $63.3 million, or $1.22 per diluted share, in the first nine months of 2015. Adjusted diluted earnings per share in the first nine months of 2016 were $1.74 1 , up 14 percent versus the prior year’s result of $1.53 1 . Foreign currency losses were unusually high in the first nine months of this year, reducing adjusted EPS by about $0.10 per share relative to the same period last year. Net revenue for the first nine months of 2016 was $1,519.7 million, down 1.0 percent versus the first nine months of 2015. Higher volume/mix positively impacted net revenue growth by 2.5 percentage points. Lower average selling prices and negative foreign currency translation negatively impacted net revenue growth by 1.3 and 2.2 percentage points, respectively. Constant currency revenue3 grew by 1.2 percent year-over-year. 2 Balance Sheet and Cash Flow: At the end of the third quarter of 2016, we had cash totaling $133 million and total debt of $712 million. This compares to second quarter 2016 cash and debt levels of $146 million and $722 million, respectively. Sequentially, net debt was essentially unchanged. Cash flow from operations was positive $63 million in the third quarter. The strong cash flow result allowed us to fund the acquisition of Cyberbond and maintain our leverage of 2.6 times debt to EBITDA. Capital expenditures were $14 million in the third quarter. Fiscal 2016 Outlook : We are narrowing our adjusted EPS guidance range to $2.45 to $2.50 for the 2016 year 1 . Our previous guidance for 2016 adjusted EPS was $2.45 to $2.60 per share. Currency had a negative $0.05 impact versus previous guidance. Constant currency growth is expected to be around 2 to 3 percent for 2016 versus the 2015 fiscal year. We now expect to generate approximately $280 million of EBITDA in 2016, reflecting a full-year EBITDA margin of approximately 13.5 percent. Our core tax rate, excluding the impact of discrete items, is expected to be about 31.5 percent. We are on track to invest approximately $60 million in capital items in 2016. Shareholder Rights Plan Expiration: H.B. Fuller’s shareholder rights plan expired in accordance with its terms on July31, 2016. In connection with the expiration of the shareholder rights plan, the Company will be taking routine steps to voluntarily deregister the related preferred stock purchase rights under the Securities Exchange Act of 1934, as amended, and to delist these rights from the New York Stock Exchange. These actions are administrative in nature and will have no effect on the Company’s common stock, which continues to be registered under the Securities Exchange Act of 1934, as amended, and listed on the New York Stock Exchange. Shareholders are not required to take any action as a result of the expiration of the shareholder rights plan. Conference Call: The Company will host an investor conference call to discuss third quarter 2016 results on Thursday, September 22, 2016, at 9:30 a.m. Central U.S. time (10:30 a.m. Eastern U.S. time). The conference call audio and accompanying presentation slides will be available to all interested parties via a simultaneous webcast at www.hbfuller.com under the Investor Relations section. The event is scheduled to last one hour. For those unable to listen live, an audio replay of the event along with the accompanying presentation will be archived on the Company’s website. 3 Regulation G: The information presented in this earnings release regarding segment operating income, adjusted diluted earnings per share, earnings before interest, taxes, depreciation, and amortization (EBITDA) and constant currency revenue does not conform to generally accepted accounting principles (GAAP) and should not be construed as an alternative to the reported results determined in accordance with GAAP. Management has included this non-GAAP information to assist in understanding the operating performance of the Company and its operating segments as well as the comparability of results. The non-GAAP information provided may not be consistent with the methodologies used by other companies. All non-GAAP information is reconciled with reported GAAP results in the tables below with the exception of our forward looking non-GAAP measures contained in our fiscal 2016 outlook which are unknown and have not yet occurred. About H.B. Fuller Company: For over 125 years, H.B. Fuller has been a leading global adhesives provider focusing on perfecting adhesives, sealants and other specialty chemical products to improve products and lives. With fiscal 2015 net revenue of $2.1 billion, H.B. Fuller’s commitment to innovation brings together people, products and processes that answer and solve some of the world's biggest challenges. Our reliable, responsive service creates lasting, rewarding connections with customers in packaging, hygiene, general assembly, electronic and assembly materials, paper converting, woodworking, construction, automotive and consumer businesses. And our promise to our people connects them with opportunities to innovate and thrive. For more information, visit us at www.hbfuller.com and subscribe to our blog. S afe Harbor for Forward-Looking Statements: Certain statements in this document may be considered forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These statements are subject to various risks and uncertainties, including but not limited to the following: the Company's ability to effectively integrate and operate acquired businesses; the ability to effectively implement Project ONE; political and economic conditions; product demand; competitive products and pricing; costs of and savings from restructuring initiatives; geographic and product mix; availability and price of raw materials; the Company's relationships with its major customers and suppliers; changes in tax laws and tariffs; devaluations and other foreign exchange rate fluctuations; the impact of litigation and environmental matters; the effect of new accounting pronouncements and accounting charges and credits; and similar matters. Further information about the various risks and uncertainties can be found in the Company's SEC 10-K filing for the fiscal year ended November 28, 2015. All forward-looking information represents management's best judgment as of this date based on information currently available that in the future may prove to have been inaccurate. Additionally, the variety of products sold by the Company and the regions where the Company does business make it difficult to determine with certainty the increases or decreases in net revenue resulting from changes in the volume of products sold, currency impact, changes in product mix, and selling prices. However, management's best estimates of these changes as well as changes in other factors have been included. 4 H.B. FULLER COMPANY AND SUBSIDIARIES CONSOLIDATED FINANCIAL INFORMATION In thousands, except per share amounts (unaudited) Three Months Ended August 27, 2016 Percent of Net Revenue Three Months Ended August 29, 2015 Percent of Net Revenue Net revenue $ 512,858 % $ 524,133 % Cost of sales ) (71.5% ) ) (72.0% ) Gross profit 146,121 % 146,840 % Selling, general and administrative expenses ) (19.0% ) ) (18.8% ) Special charges, net 2,807 % ) (0.2% ) Other income (expense), net ) (0.2% ) ) (0.2% ) Interest expense ) (1.3% ) ) (1.2% ) Income before income taxes and income from equity method investments % 39,758 % Income taxes ) (2.4% ) ) (2.7% ) Income from equity method investments 1,840 % 1,500 % Net income including non-controlling interests 32,798 % 26,886 % Net income attributable to non-controlling interests ) (0.0% ) ) (0.0% ) Net income attributable to H.B. Fuller $ 32,745 % $ 26,807 % Basic income per common share attributable to H.B. Fuller $ 0.65 $ 0.53 Diluted income per common share attributable to H.B. Fullera $ $ 0.52 Weighted-average common shares outstanding: Basic 50,261 50,421 Diluted 51,453 51,530 Dividends declared per common share $ 0.14 $ 0.13 Selected Balance Sheet Information (subject to change prior to filing of the Company's Quarterly Report on Form 10-Q) August 27, 2016 November 28, 2015 August 29, 2015 Cash & cash equivalents $ 133,102 $ 119,168 $ 85,821 Trade accounts receivable, net 344,305 364,704 341,932 Inventories 261,363 248,504 266,896 Trade payables 160,836 177,864 170,602 Total assets 2,080,393 2,042,252 2,068,638 Total debt 711,570 722,863 727,578 5 H.B. FULLER COMPANY AND SUBSIDIARIES CONSOLIDATED FINANCIAL INFORMATION In thousands, except per share amounts (unaudited) Nine Months Ended August 27, 2016 Percent of Net Revenue Nine Months Ended August 29, 2015 Percent of Net Revenue Net revenue $ 1,519,698 % $ 1,535,556 % Cost of sales ) (70.9% ) ) (73.2% ) Gross profit 441,982 % 411,983 % Selling, general and administrative expenses ) (19.8% ) ) (19.1% ) Special charges 2,024 % ) (0.3% ) Other income (expense), net ) (0.5% ) ) (0.1% ) Interest expense ) (1.3% ) ) (1.2% ) Income from continuing operations before income taxes and income from equity method investments % 93,668 % Income taxes ) (2.3% ) ) (2.2% ) Income from equity method investments 5,172 % 4,157 % Income from continuing operations % 63,297 % Loss from discontinued operations - % ) (0.1% ) Net income including non-controlling interests % 61,997 % Net income attributable to non-controlling interests ) (0.0% ) ) (0.0% ) Net income attributable to H.B. Fuller $ % $ 61,689 % Basic income per common share attributable to H.B. Fullera Income from continuing operations 1.25 Loss from discontinued operations - ) $ $ 1.23 Diluted income per common share attributable to H.B. Fullera Income from continuing operations 1.22 Loss from discontinued operations - ) $ $ 1.20 Weighted-average common shares outstanding: Basic 50,122 50,318 Diluted 51,234 51,460 Dividends declared per common share $ 0.41 $ 0.38 a Income per share amounts may not add due to rounding 6 H.B. FULLER COMPANY AND SUBSIDIARIES REGULATION G RECONCILIATION In thousands, except per share amounts (unaudited) Three Months Ended August 27, 2016 % of Net Revenue Adjustments Adjusted Three Months Ended August 27, 2016 % of Net Revenue Net revenue $ 512,858 % $ 512,858 % Cost of sales ) (71.5% ) ) ) (71.3% ) Gross profit 146,121 % ) 147,148 % Selling, general and administrative expenses ) (19.0% ) ) ) (18.8% ) Acquisition and transformation related costs ) Workforce reduction costs - Facility exit costs 2,862 Other related costs - Special charges, net 2,807 % 2,807 - % Other income (expense), net ) (0.2% ) ) ) (0.1% ) Interest expense ) (1.3% ) ) ) (1.3% ) Income before income taxes and income from equity method investments % 43,357 % Income taxes ) (2.4% ) ) ) (2.3% ) - Effective tax rate % % % Income from equity method investments 1,840 % 1,840 % Net income including non-controlling interests 32,798 % ) 33,191 % Net income attributable to non-controlling interests ) (0.0% ) ) (0.0% ) Net income attributable to H.B. Fuller $ 32,745 % $ ) $ 33,138 % Basic income (loss) per common share attributable to H.B. Fuller $ $ ( 0.01 ) $ 0.66 Diluted income (loss) per common share attributable to H.B. Fullera $ $ ) $ 0.64 1 Weighted-average common shares outstanding: Basic 50,261 50,261 50,261 Diluted 51,453 51,453 51,453 a Income per share amounts may not add due to rounding 7 H.B. FULLER COMPANY AND SUBSIDIARIES REGULATION G RECONCILIATION In thousands, except per share amounts (unaudited) Three Months Ended August 29, 2015 % of Net Revenue Adjustments Adjusted Three Months Ended August 29, 2015 % of Net Revenue Net revenue $ 524,133 % $ 88 $ 524,221 % Cost of sales ) (72.0% ) ) ) (71.6% ) Gross profit 146,840 % ) 149,069 % Selling, general and administrative expenses ) (18.8% ) ) ) (18.3% ) Acquisition and transformation related costs ) Workforce reduction costs ) Facility exit costs ) Other related costs 10 Special charges, net ) (0.2% ) ) - % Other income (expense), net ) (0.2% ) ) (0.2% ) Interest expense ) (1.2% ) 146 ) (1.3% ) Income before income taxes and income from equity method investments 39,758 % ) 45,761 % Income taxes ) (2.7% ) 1,568 ) (3.0% ) - Effective tax rate % % % Income from equity method investments 1,500 % - 1,500 % Net income including non-controlling interests 26,886 % ) 31,321 % Net income attributable to non-controlling interests ) (0.0% ) - ) (0.0% ) Net income attributable to H.B. Fuller $ 26,807 % $ ) $ 31,242 % Income (loss) from continuing operations $ 0.53 $ ) $ 0.62 Basic income (loss) per common share attributable to H.B. Fuller $ 0.53 $ ) $ 0.62 Income (loss) from continuing operations $ 0.52 $ ) $ 0.61 1 Diluted income (loss) per common share attributable to H.B. Fuller $ 0.52 $ ) $ 0.61 1 Weighted-average common shares outstanding: Basic 50,421 50,421 50,421 Diluted 51,530 51,530 51,530 8 H.B. FULLER COMPANY AND SUBSIDIARIES REGULATION G RECONCILIATION In thousands, except per share amounts (unaudited) Nine Months Ended August 27, 2016 % of Net Revenue Adjustments Adjusted Nine Months Ended August 27, 2016 % of Net Revenue Net revenue $ 1,519,698 % $ 1,519,698 % Cost of sales ) (70.9% ) ) ) (70.7% ) Gross profit 441,982 % ) 445,881 % Selling, general and administrative expenses ) (19.8% ) ) ) (19.7% ) Acquisition and transformation related costs ) Workforce reduction costs 1 Facility exit costs 2,455 Other related costs ) Special charges 2,024 % 2,024 - % Other income (expense), net ) (0.5% ) ) ) (0.5% ) Interest expense ) (1.3% ) ) ) (1.3% ) Income before income taxes and income from equity method investments % ) % Income taxes ) (2.3% ) 496 ) (2.4% ) - Effective tax rate % % % Income from equity method investments 5,172 % 5,172 % Net income including non-controlling interests % ) % Net income attributable to non-controlling interests ) (0.0% ) ) (0.0% ) Net income attributable to H.B. Fuller $ 84,994 % $ ) $ % Basic income per common share attributable to H.B. Fuller $ $ ) $ 1.78 1 Diluted income per common share attributable to H.B. Fuller $ $ ) $ 1.74 1 Weighted-average common shares outstanding: Basic 50,122 50,122 50,122 Diluted 51,234 51,234 51,234 9 H.B. FULLER COMPANY AND SUBSIDIARIES REGULATION G RECONCILIATION In thousands, except per share amounts (unaudited) Nine Months Ended August 29, 2015 % of Net Revenue Adjustments Adjusted Nine Months Ended August 29, 2015 % of Net Revenue Net revenue $ 1,535,556 % $ 955 $ 1,536,511 % Cost of sales ) (73.2% ) ) ) (72.6% ) Gross profit 411,983 % ) 421,110 % Selling, general and administrative expenses ) (19.1% ) ) ) (18.7% ) Acquisition and transformation related costs ) Workforce reduction costs (2 ) Facility exit costs ) Other related costs ) Special charges ) (0.3% ) ) - % Other income (expense), net ) (0.1% ) ) (0.1% ) Interest expense ) (1.2% ) ) ) (1.2% ) Income from continuing operations before income taxes and income from equity method investments 93,668 % ) 113,490 % Income taxes ) (2.2% ) 4,160 ) (2.5% ) - Effective tax rate % % % Income from equity method investments 4,157 % - 4,157 % Income from continuing operations 63,297 ) 78,959 % Loss from discontinued operations ) (0.1% ) ) - % Net income including non-controlling interests 61,997 % ) 78,959 % Net loss attributable to non-controlling interests ) (0.0% ) - ) (0.0% ) Net income attributable to H.B. Fuller $ 61,689 % $ ) $ 78,651 % Basic income per common share attributable to H.B. Fullera Income from continuing operations 1.25 ) 1.56 Income from discontinued operations ) ) - $ 1.23 $ ) $ 1.56 Diluted income per common share attributable to H.B. Fullera Income from continuing operations 1.22 ) 1.53 Income from discontinued operations ) ) - $ 1.20 $ ) $ 1.53 1 Weighted-average common shares outstanding: Basic 50,318 50,318 50,318 Diluted 51,460 51,460 51,460 a Income per share amounts may not add due to rounding 10 H.B. FULLER COMPANY AND SUBSIDIARIES ADJUSTED EARNING PER SHARE RECONCILIATION In thousands (unaudited) Three Months ended August 27, 2016 Three Months ended August 29, 2015 Income before Income Tax Income Taxes Diluted EPS Income before Income Tax Income Taxes Diluted EPS a Income from continuing operations $ $ 12,513 $ $ 41,179 $ 14,372 $ 0.52 Special charges, net ) ) ) 1,297 214 0.02 Acquisition project costsb 725 23 572 73 0.01 Construction Productsc - - - 1,743 664 0.02 EIMEA business integration costsd 418 32 0.01 305 23 0.01 Tonsan call option agreemente 163 - Otherf 1,387 242 0.02 2,085 594 0.03 Adjusted Earnings $ 45,144 $ $ 0.64 $ 47,181 $ 15,940 $ 0.61 Nine Months ended August 27, 2016 Nine Months ended August 29, 2015 Income before Income Tax Income Taxes Diluted EPS Income before Income Tax Income Taxes Diluted EPS Income from continuing operations $ $ 35,563 $ $ 97,517 $ 34,528 $ 1.22 Special charges, net ) ) ) 4,592 650 0.08 Acquisition project costsb 2,132 499 0.03 4,513 553 0.08 Construction Productsc - - - 4,422 1,685 0.05 EIMEA business integration costsd 2,591 197 0.05 2,360 179 0.04 Tonsan call option agreemente ) - Otherf 2,102 484 0.03 3,936 1,093 0.06 Adjusted Earnings $ 125,161 $ 36,059 $ 1.74 $ 117,340 $ 38,688 $ 1.53 a Income per share amounts may not add due to rounding b Costs related to integrating and accounting for past and potential acquisitions c Costs related to the ramp up of new business with Lowes and the combination of facilities in Illinois d Costs related to EIMEA restructuring announced November 2015, plant inefficiencies and inventory variances e Non-cash costs related to accretion and revaluation of the Tonsan call option agreement f Costs related to the completion and start-up of a new electronics facility in Yantai China, Project ONE development costs, a planned facility closure in the Philippines and the exit from the windows business in Korea 11 H.B. FULLER COMPANY AND SUBSIDIARIES SEGMENT FINANCIAL INFORMATION In thousands (unaudited) Three Months Ended August 27, 2016 Three Months Ended August 29, 2015 Net Revenue: Americas Adhesives $ $ 206,623 EIMEA 130,619 133,512 Asia Pacific 57,488 54,645 Construction Products 64,402 72,404 Engineering Adhesives 61,392 56,949 Total H.B. Fuller $ $ 524,133 Segment Operating Income: 4 Americas Adhesives $ $ 33,617 EIMEA 8,430 5,325 Asia Pacific 2,510 2,749 Construction Products 2,093 3,421 Engineering Adhesives 3,496 Total H.B. Fuller $ $ Depreciation Expense: Americas Adhesives $ 3,583 $ 3,852 EIMEA 3,689 3,616 Asia Pacific 1,569 1,402 Construction Products 1,327 1,411 Engineering Adhesives 1,495 1,630 Total H.B. Fuller $ 11,663 $ 11,911 Amortization Expense: Americas Adhesives $ 1,075 $ 991 EIMEA 1,131 Asia Pacific 536 305 Construction Products 2,335 Engineering Adhesives 1,942 2,137 Total H.B. Fuller $ $ 6,899 EBITDA: 2 Americas Adhesives $ $ 38,460 EIMEA 10,072 Asia Pacific 4,615 4,456 Construction Products Engineering Adhesives 6,933 Total H.B. Fuller $ $ Segment Operating Margin: 4 Americas Adhesives % % EIMEA % % Asia Pacific % % Construction Products % % Engineering Adhesives % % Total H.B. Fuller % % EBITDA Margin: 2 Americas Adhesives % % EIMEA % % Asia Pacific % % Construction Products % % Engineering Adhesives % % Total H.B. Fuller % % Adjusted EBITDA 2 Americas Adhesives $ 36,470 $ 38,934 EIMEA 13,616 10,692 Asia Pacific 5,195 4,588 Construction Products 5,716 9,068 Engineering Adhesives 7,732 8,923 Total H.B. Fuller $ 68,729 $ 72,205 Adjusted EBITDA Margin 2 Americas Adhesives % % EIMEA % % Asia Pacific % % Construction Products % % Engineering Adhesives % % Total H.B. Fuller % % 12 H.B. FULLER COMPANY AND SUBSIDIARIES SEGMENT FINANCIAL INFORMATION In thousands (unaudited) Nine Months Ended August 27, 2016 Nine Months Ended August 29, 2015 Net Revenue: Americas Adhesives $ $ EIMEA 394,807 405,044 Asia Pacific 171,467 167,541 Construction Products 192,111 Engineering Adhesives 172,891 138,109 Total H.B. Fuller $ $ 1,535,556 Segment Operating Income: 4 Americas Adhesives $ 94,043 $ EIMEA 25,620 8,303 Asia Pacific 9,299 8,838 Construction Products 5,412 10,790 Engineering Adhesives 6,465 ) Total H.B. Fuller $ 140,839 $ 118,271 Depreciation Expense: Americas Adhesives $ 10,852 $ EIMEA 12,897 11,225 Asia Pacific 4,495 4,227 Construction Products 3,928 4,256 Engineering Adhesives 4,558 3,915 Total H.B. Fuller $ 36,730 $ 35,312 Amortization Expense: Americas Adhesives $ 3,111 $ EIMEA 3,424 3,578 Asia Pacific 1,042 Construction Products 6,975 7,135 Engineering Adhesives 5,872 5,156 Total H.B. Fuller $ $ EBITDA: 2 Americas Adhesives $ 108,006 $ EIMEA 41,941 23,106 Asia Pacific 14,107 Construction Products 16,315 22,181 Engineering Adhesives 16,895 Total H.B. Fuller $ $ Segment Operating Margin: 4 Americas Adhesives % % EIMEA % % Asia Pacific % % Construction Products % % Engineering Adhesives % (0.5% ) Total H.B. Fuller % % EBITDA Margin: 2 Americas Adhesives % % EIMEA % % Asia Pacific % % Construction Products % % Engineering Adhesives % % Total H.B. Fuller % % Adjusted EBITDA 2 Americas Adhesives $ 108,554 $ 107,268 EIMEA 42,873 26,446 Asia Pacific 15,884 14,503 Construction Products 16,506 27,071 Engineering Adhesives 17,372 13,387 Total H.B. Fuller $ 201,189 $ 188,675 Adjusted EBITDA Margin 2 Americas Adhesives % % EIMEA % % Asia Pacific % % Construction Products % % Engineering Adhesives % % Total H.B. Fuller % % 13 H.B. FULLER COMPANY AND SUBSIDIARIES SEGMENT FINANCIAL INFORMATION NET REVENUE GROWTH (unaudited) Three Months Ended August 27, 2016 Americas Adhesives EIMEA Asia Pacific Construction Products Engineering Adhesives Total HBF Price (3.5% ) (2.3% ) (1.0% ) % % (2.1% ) Volume / Mix (0.1% ) % % (11.2% ) % % Constant Currency Growth (3.6% ) (2.0% ) % (11.0% ) % (1.2% ) F/X (0.1% ) (0.2% ) (4.4% ) (0.1% ) (4.0% ) (1.0% ) (3.7% ) (2.2% ) % (11.1% ) % (2.2% ) Nine Months Ended August 27, 2016 Americas Adhesives EIMEA Asia Pacific Construction Products Engineering Adhesives Total HBF Price (2.5% ) (1.0% ) (1.3% ) % (0.6% ) (1.3% ) Volume / Mix (1.8% ) % % (7.5% ) % % Constant Currency Growth (4.3% ) % % (6.6% ) % % F/X (0.5% ) (3.6% ) (5.3% ) (0.5% ) (4.8% ) (2.2% ) (4.8% ) (2.5% ) % (7.1% ) % (1.0% ) 14 H.B. FULLER COMPANY AND SUBSIDIARIES REGULATION G RECONCILIATION In thousands (unaudited) Three Months Ended August 27, 2016 Three Months Ended August 29, 2015 Net income attributable to H.B. Fuller $ $ 26,807 Net income attributable to non-controlling interests 53 79 Income from equity method investments ) ) Income taxes 14,372 Interest expense 6,809 6,448 Other income (expense), net 1,040 Special charges ) 1,297 Segment operating income4 48,429 48,543 Depreciation expense 11,911 Amortization expense 6,899 EBITDA2 $ 67,115 $ EBITDA margin2 % % Non-recurring costs 1,614 Adjusted EBITDA2 $ 68,729 $ 72,205 Adjusted EBITDA margin2 % % Nine Months Ended August 27, 2016 Nine Months Ended August 29, 2015 Net income attributable to H.B. Fuller $ $ 61,689 Net income attributable to non-controlling interests 161 308 Loss from discontinued operations - 1,300 Income from equity method investments ) ) Income taxes 35,563 34,528 Interest expense 19,714 18,765 Other income (expense), net 1,246 Special charges ) 4,592 Segment operating income4 140,839 118,271 Depreciation expense 36,730 Amortization expense EBITDA2 $ $ 173,628 EBITDA margin2 % % Non-recurring costs Adjusted EBITDA2 $ 201,189 $ 188,675 Adjusted EBITDA margin2 % % 15 1 Adjusted diluted earnings per share (EPS) is a non-GAAP financial measure and excludes the following non-recurring costs listed on the adjusted earnings per share reconciliation table above: special charges related to the “business integration”; restructuring in EIMEA related to operational efficiency improvement projects; and the start-up of a new electronics facility in Yantai China. We have not included a reconciliation of adjusted EPS to EPS as part of our guidance because the adjustments, if any, are not known at this time. 2 EBITDA is a non-GAAP financial measure defined on a consolidated basis as gross profit, less SG&A expense, plus depreciation expense, plus amortization expense. Adjusted EBITDA excludes items listed on the adjusted earnings per share reconciliation table above. On a segment basis it is defined as operating income, plus depreciation expense, plus amortization expense. Adjusted EBITDA margin is defined as adjusted EBITDA divided by net revenue. 3 Constant currency revenue is a non-GAAP financial measure defined as changes in revenue due to price, volume and mix and excludes revenue changes driven by foreign currency translation. The schedule above reconciles each component of net revenue growth. 4 Segment operating income is defined as gross profit less SG&A expense. Segment operating margin is defined as segment operating income divided by net revenue. 16
